IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20172
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO MAYORGA-MENDOZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-747-1
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antonio Mayorga-Mendoza (Mayorga) appeals his conviction and

the sentence he received after pleading guilty to illegal reentry

in violation of 8 U.S.C. § 1326(a) and (b)(2).   Mayorga argues

that the indictment against him violated the Fifth and Sixth

Amendments because it lacked an allegation that he acted with the

requisite general intent.   He acknowledges that his argument is

foreclosed by this court’s precedent in United States v. Guzman-

Ocampo, 236 F.3d 233, 236 (5th Cir. 2000), cert. denied, 121 S.

Ct. 2600 (2001), and United States v. Berrios-Centeno, 250 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20172
                               -2-

294, 296 (5th Cir. 2001), petition for cert. filed, (Jul. 24,

2001)(No. 01-5535), but wishes to preserve the issue for review

by the Supreme Court.

     Because Mayorga failed to challenge the sufficiency of the

indictment at trial or that he was prejudiced from the alleged

deficiency in the indictment, this court reviews the sufficiency

of the indictment under the standard of "maximum liberality."

Guzman-Ocampo, 236 F.3d at 236 & n.1.    Under this standard, the

indictment is sufficient if under any reasonable construction it

charges the offense for which the defendant stood convicted.

In Berrios-Centeno, 250 F.3d at 296, the court examined language

identical to the language in the indictment against Mayorga and

held that it sufficiently alleged a general intent to reenter.

Accordingly, Mayorga’s conviction and sentence are AFFIRMED.